Citation Nr: 1635396	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  09-45 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, toxins, and jet fuel.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a kidney disorder, to include as due to exposure to Agent Orange, toxins, and jet fuel.

5.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, toxins, and jet fuel.

6.  Entitlement to service connection for a liver disorder, to include as due to exposure to ionizing radiation. 

7.  Entitlement to service connection for a skin disorder, claimed as burned arms, to include as due to exposure to Agent Orange, toxins, and jet fuel. 

8.  Entitlement to service connection for an autoimmune disorder, claimed as Wegener's granulomatosis, to include as due to exposure to Agent Orange, toxins, and jet fuel. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in January 2009 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010 and February 2016, the Veteran testified before the undersigned Veterans Law Judge at Central Office hearings in Washington, DC.  A transcript of each hearing is of record.

In December 2010, the Board denied the matters of entitlement to service connection for a cervical spine disorder and an acquired psychiatric disorder.  It also remanded the matters of claims for service connection for a lung disorder, diabetes mellitus, a kidney disorder, and hypertension, all due to exposure to Agent Orange, toxins, and jet fuel for additional development.

In a May 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the December 2010 Board decision as to the matters of entitlement to service connection for a cervical spine disorder and an acquired psychiatric disorder.  The Court determined that the Board had applied the wrong evidentiary standard in addressing whether the Veteran was entitled to a VA examination in connection with the service connection claim for a cervical spine disorder.  It also found that the Board had not made a determination as to whether the Veteran was entitled to a VA examination in connection with the psychiatric disorder regarding diagnoses of anxiety and depression.

Thereafter, the Board remanded the matters of entitlement to service connection for a lung disorder, a kidney disorder, hypertension, cervical spine disorder, diabetes mellitus, and an acquired psychiatric disorder for additional development in February 2013.

In an August 2013 rating decision, the RO granted entitlement to service connection for an anxiety disorder, not otherwise specified.  Thus, the matter of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board for appellate consideration. 

In December 2013, the Board denied entitlement to service connection for a lung disorder and remanded the matters of entitlement to service connection for a kidney disorder, hypertension, a cervical spine disorder, and diabetes mellitus for additional development.  The Board also remanded the matters of entitlement to service connection for "Old Goldman's disease", a liver disorder, and burned arms for the issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).

During his February 2016 Board Central Office hearing, the Veteran clarified that he was not seeking service connection for Old Goldman's disease but instead was claiming entitlement to service connection for an autoimmune disorder, specifically Wegener's Granulomatosis.  Thus, the Board has recharacterized the issue on appeal to more accurately reflect the claimed condition as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, an autoimmune disorder, a liver disorder, and a skin disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disorder was not present in service, was not present to a compensable degree within one year of service discharge, and was not shown to be casually related to service, to include as due to documented in-service altercations with Air Police or treatment for a head laceration.

2.  The Veteran did not have service in Vietnam or service in Korea between April 1, 1968, and August 31, 1971, and the evidence of record does not demonstrate that he was exposed to Agent Orange during active service on temporary duty assignment (TDY) at Eglin Air Force Base (AFB) in October 1954.

3.  Diabetes mellitus was not shown to have manifested to a compensably disabling degree within the first year after the Veteran completed his active service and is not shown to be casually related to his active military service, to include asserted herbicide, toxin, and jet fuel exposures.

4.  In a March 2004 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for nephritis. 

5.  Evidence associated with the electronic claims file since the March 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a kidney disorder, and raises a reasonable possibility of substantiating the claim of service connection for a kidney disorder.

6.  A kidney disorder was not shown to have manifested to a compensably disabling degree within the first year after the Veteran completed his active service and is not shown to be casually related to his active military service, to include documented in-service treatment for toxic nephritis as well as asserted herbicide, toxin, and jet fuel exposures.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The March 2004 RO rating decision that denied reopening the Veteran's claim of service connection for nephritis is final.  38 U.S.C.A. § 7105(b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  As evidence received since the RO's March 2004 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a kidney disorder have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

5.  A kidney disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

As an initial matter, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a kidney disorder.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA's duty to notify was satisfied by letters dated in March 2008, January 2011, and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A July 2013 formal finding of unavailability determined that records from the Social Security Administration (SSA) were unavailable.  The RO also sent a letter to the Veteran that same month advising him of the unavailability of those treatment records.  In addition, review of the October 2010 Board Central Office hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with VA examinations in conjunction with the service connection claims on appeal in September 2007, May 2013, and February 2015 to clarify the nature and etiology of his claimed cervical spine, diabetes mellitus, and kidney disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the February 2015 medical examinations and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Veteran's claim was previously before the Board in December 2010, February 2013, and December 2013 and remanded for additional evidentiary development, to include obtaining VA examinations.  The Board finds that there has been substantial compliance with the December 2010, February 2013, and December 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, diabetes mellitus, nephritis, and cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iv) (2015).

Type 2 diabetes, also known as Type II diabetes mellitus, shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2015).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

I.  Service Connection - Cervical Spine Disorder

In written statements of record and during the October 2010 Board Central Office hearing, the Veteran has asserted that he developed a cervical spine disorder during service when he had an altercation with Air Police.  The Veteran reported, and service treatment records reflected, that the Veteran was intoxicated and asleep in an automobile at 4 a.m. when he was awakened by Air Police.  Service treatment records indicated that the Veteran was struggling and struck his head on the car door, causing a laceration of his scalp.  Service personnel records further reflected that the Veteran began fighting when he was awakened, and an altercation with police caused a head injury.  It was noted that the Veteran struck the ground or some part of the parked cars in such a manner as to cut the top of his head.  The Veteran has contended that his neck and shoulders were also injured in this altercation.  One of the officer's statements reference him putting their arms around the Veteran's neck and throwing him to the ground after the Veteran had punched one of the police officers.  A sworn statement by the Veteran noted that he recalled hitting someone and another person grabbed him by the shoulders and kicked him in the head.

Service connection for a cervical disorder is not warranted.  In this case, there is no sufficient basis in the record to find that that the claimed cervical spine disorder was incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1959.

Service treatment records did not reflect any complaints, findings, or treatment for neck pain or any cervical spine disorder.  The Veteran has testified that his current cervical spine disorders are the result of injuries during his document in-service altercation with Air police.  While service personnel and service treatment records clearly document treatment for a head laceration and an altercation with Air Police, a chronic cervical spine disorder was not shown to be present in service or for many years after.

Post-service treatment records reflect that in March 1978, the Veteran was involved in a motor vehicle accident (MVA) in August 1977 when his car was struck from the rear by another car.  At the hospital after the accident, the Veteran was diagnosed with neck strain.  Additionally, in a March 1978 private medical record, the Veteran reported he had gone to a chiropractor following the August 1977 MVA.  The Veteran conveyed relevant history after a February 1978 work accident where he injured his low back but did not mention having any in-service injury.  On examination by his private physician, the Veteran complained of pain in the neck, shoulder, and both arms.  The Veteran was diagnosed with chronic cervical sprain.  A cervical spine myelogram revealed small cystic changes in the nerve root sleeve inferior in the cervical spine.  After a full examination by the Veteran's physician, he noted that he believed that the Veteran's neck symptoms were virtually 100 percent caused by his auto accident.

A February 1993 private treatment record revealed complaints of tenderness to palpation of the cervical spine.  In March 1993, the Veteran complained of radiation associated with a cervical and lumbar spine injury after a slip and fall accident at work.  Neurological testing revealed neurovascular compression, lumbosacral irritation, muscle/disc/nerve irritation, sacroiliac irritation, and anterior cruciate ligament muscle testing within normal limits.  The Veteran was diagnosed with sciatica disc involvement with complaints of pain in the lumbar area, as well as pain in his thighs and a tingling sensation in the left foot. 

In another March 1993 private treatment note, the Veteran complained of pain in the cervical region.  It was noted that the Veteran had evidence of paraspinal muscle splitting in the cervical and thoracic spines.  On physical examination, range of motion was reduced with a moderate degree of dull pain and tightness in the cervical and throughout the thoracolumbar spine.  A cervical spine X-ray was unremarkable.  An additional April 1993 VA X-ray report revealed that the Veteran had no articular or osseous abnormalities of the cervical spine.

A November 1993 transcript of a deposition of the Veteran indicated that he was involved in a MVA in 1968.  At that time, the Veteran reported that he had neck and shoulder aches after the MVA.

A May 2000 private magnetic resonance imaging (MRI) report of the cervical spine revealed diffuse disc bulge with spur formation at C4-5 with bilateral foraminal stenosis from bony spurring, central disc protrusion at C5-6 with minimal anterior cord flattening, and up to mild bilateral foraminal stenosis at C5-6.  VA treatment records dated in October 2000 and March 2001 listed diagnoses of cervical degenerative joint disease with disc protrusion.  Additional VA and private treatment records dated from 2010 to 2015 revealed findings of multilevel degenerative changes of the cervical spine and degenerative joint disease of the neck since the Veteran was beaten by two military police in 1955. 

Post-service VA and private treatment records first showed findings of a cervical spine disorder many years after the Veteran's separation from active service in 1959.  Evidence of record dated from 1978 to 2015 detailed findings of multiple cervical spine disorders and post-service work injuries and MVAs in 1968, 1977, and 1993.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that arthritis of the cervical spine was not shown to manifest to a compensable degree within one year of service discharge. 

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed cervical spine disorders and his active military service.

In a February 2015 VA Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ) report, the examiner listed diagnoses of cervical strain since 2009, degenerative arthritis of the spine, and intervertebral disc syndrome or degenerative disc disease since 2000.  The Veteran reported that he injured his neck when he hit his head on a plane wing as well as during an altercation with police during service.  The examiner acknowledged that service personnel records substantiated the Veteran's altercation with police and a laceration to the head, but did not note neck injury.  The Veteran also reported being in a MVA in 1977.  The examiner also noted that evidence of record showed involvement in another MVA in 1968 with neck/shoulder injury. 

After reviewing the record and examining the Veteran, the examiner opined that the claimed cervical spine condition was less likely than not (less than 50 percent
probability) incurred in or caused by the claimed in-service injury, event or illness.   In the cited rationale, the examiner highlighted that review of the electronic claims file did not reveal supportive evidence of a cervical spine injury in service.  While the examiner acknowledged there is notation of laceration to head and altercation with police during service, he specifically indicated that there was no treatment record regarding the Veteran's neck in service.  The examiner concluded that it would only be heavy speculation that the Veteran's current neck injury started at that point during service.  Instead, the examiner acknowledged the Veteran's reports of being involved in MVAs in 1968 and 1977, indicating that treatment records noting a diagnosis of cervical strain following the Veteran's post-service MVA in 1977 were more likely a culprit.

The Board considers the medical opinions in the February 2015 VA examination report are of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding each of the Veteran's asserted etiologies of his cervical spine disorder, supporting those opinions by utilizing his medical knowledge and citing to evidence included in the record to support his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, vague notations in treatment records that the Veteran had degenerative joint disease of the neck since he was beaten by two military police in 1955 are considered to lack probative value, those notations contain cursory conclusions with minimal to nonexistent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed cervical spine disorder was related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed cervical spine disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

II.  Service Connection - Diabetes Mellitus, Type II

In written statements of record and during the October 2010 Board Central Office hearing, the Veteran has asserted that he developed diabetes mellitus as a result of exposure to herbicides, toxins, and jet fuel during active service.

Service connection for diabetes mellitus is not warranted.  As an initial matter, there is no factual basis in the record that the claimed diabetes mellitus was incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1959.  

While service treatment record were void of any findings of diabetes mellitus, the Board is cognizant that service treatment and service personnel records documented in-service treatment for acute nephritis due to probable inhalation of jet fuel.  However, the Board notes that the Veteran did not serve during the Vietnam era nor does the he assert he was exposed to herbicides in the Republic of Vietnam.  Instead, he claims and has provided testimony and news articles that indicate herbicides were used and stored at Eglin Air Force Base (AFB) while he was stationed there.  The Veteran's service personnel file shows that during his service, he was assigned on TDY to Eglin AFB for a matter of days in October 1954.  His service duty assignments were shown to include Aircraft Mechanic and Crew Chief.

In August 2007, the National Personnel Records Center (NPRC) reported that there were no records of exposure to herbicides for the Veteran.  Furthermore, review of the Department of Defense (DoD) inventory of herbicide operations only confirmed that testing for herbicide spraying techniques was conducted at Eglin AFB from November and December 1952 and from June to September 1968, and that Eglin was used to test various herbicides from 1962 to 1970, including Agent Orange, Agent Purple, Agent White and Agent Blue.  The record shows that the Army Air Development Test Center (ADTC) established a herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin Air Force Base (AFB) airdrome.  

Accordingly, the Board finds that the Veteran's statements alone cannot be used to establish herbicide exposure during service.  There is also no evidence that the Veteran had service in Vietnam, service in Korea between April 1, 1968, and August 31, 1971, or was otherwise exposed to Agent Orange during his period of active duty.  He has not established a factual foundation establishing exposure to Agent Orange and his somewhat vague assertions of exposure are not credible.  The Board finds that the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service and therefore, he is not entitled to service connection for diabetes mellitus, type II, on a presumptive basis based on exposure to herbicides pursuant to 38 C.F.R. § 3.309(e) (2015).  However, service connection for diabetes mellitus may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Post-service VA treatment records first showed findings of diabetes mellitus years after the Veteran's separation from active service in 1959.  Evidence of record dated from 2003 to 2015 detailed findings of diabetes mellitus.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that diabetes mellitus was not shown to manifest to a compensable degree within one year of service discharge.  

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed diabetes mellitus and his active military service, to include asserted herbicide, toxin, and jet fuel exposure.  

In May 2013 VA medical examination report, the examiner listed a diagnosis of diabetes mellitus, type II.  After examining the Veteran and reviewing the record, the examiner opined that the Veteran's diabetes mellitus, type II, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner commented that there were no conclusive studies found in literature reviews performed that supported a conclusive link to jet fuel and diabetes. It was noted that there were ongoing studies regarding the components of jet fuel and benzene, but that there had not been a conclusive link established between jet fuel used in the mid to late 1950's and diabetes established or findings at that time indicating a more than 50 percent likelihood. 

In the December 2013 Remand, the Board found the May 2013 VA examiner's opinion to be inadequate, as it was internally inconsistent and unclear whether the examiner considered whether it is as likely as not (a 50/50 possibility) that the Veteran's diabetes mellitus, type II, was incurred in or due to the Veteran's active service.  

In a February 2015 VA Diabetes Mellitus DBQ report, the examiner again listed a diagnosis of diabetes mellitus, type II, from 2006.  It was noted that the Veteran was on multiple insulin injections daily and had to regulate sustained physical activities and occupations due to possible hypoglycemic episodes.  After reviewing the record and examining the Veteran, the examiner opined that claimed condition of diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner again indicated that there were no conclusive studies found in literature reviews performed that supported a conclusive link to jet fuel and diabetes.  It was noted that there were ongoing studies regarding the components of jet fuel and benzene, but there had not been a conclusive link established between jet fuel used in the mid to late 1950s and diabetes established or findings at that time.  Additionally, the examiner indicated that there were no other causative or presumptive causes of the Veteran's diabetes mellitus of record, such as Vietnam service with exposure to Agent Orange.

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's claimed diabetes mellitus, type II, was incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

III.  New and Material Evidence - Service Connection for Kidney Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claim of entitlement to service connection for nephritis was originally denied by the RO in May 1993.  In a March 1996 decision, the Board denied the claim of entitlement to service connection for nephritis, finding that acute nephritis suspected in service was not confirmed, that there was no current evidence of chronic nephritis, and that here was no medical evidence of any disability resulting from alleged exposure to unknown chemicals in service. 

In a September 1997 rating decision, the RO found that new and material evidence had not been submitted and denied reopening the Veteran's claim of entitlement to service connection for a kidney condition or nephritis.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between September 1997 and September 1998, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 1997 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2003, the Veteran sought to reopen the claim of entitlement to service connection for a kidney disorder.  In a March 2004 rating decision, the RO found that new and material evidence had not been submitted and denied reopening the Veteran's claim of entitlement to service connection for nephritis. While the Veteran initiated a timely appeal for that matter, it was later withdrawn in February 2008.  There is also no indication that additional evidence was received between March 2004 and March 2005, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the March 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In September 2006, the Veteran again sought to reopen the claim of entitlement to service connection for a kidney disorder.  In a September 2007 rating decision, the RO found that new and material evidence had been submitted to reopen the Veteran's claim and then denied the claim on the merits.  Thereafter, the Veteran sought reconsideration of the decision in February 2008.  This appeal arises from the RO's January 2009 rating decision that denied entitlement to service connection for a kidney condition, finding that the condition was not secondary to diabetes mellitus nor directly incurred in service.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final March 2004 rating decision includes statements from the Veteran; VA and private treatment records dated from 2005 to 2015; VA examination reports dated in September 2007, May 2013, and February 2015; duplicate copies of service personnel and service treatment records; and an October 2010 Board Central Office hearing transcript.  

Evidence received since the March 2004 rating decision is "new" in that it was not of record at the time of the March 2004 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current kidney disorder as well as whether there was causal relationship between the currently claimed disorder and events during active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a kidney disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service Connection - Kidney Disorder

The Board is now free to adjudicate this claim on the merits.  In written statements of record and during the October 2010 Board Central Office hearing, the Veteran has asserted that he developed a kidney disorder as a result of exposure to herbicides, toxins, and jet fuel during active duty service.  

Service connection for a kidney disorder is not warranted.  As an initial matter, there is no factual basis in the record that the currently diagnosed kidney disorders were incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1959.  

A January 1955 service laboratory report showed positive occult blood on urinalysis.  In a February 1955 physical condition report revealed that the Veteran was qualified to return to full duty.  The Veteran was noted to have nephritis, n.e.c., toxic and recommended that he be removed from status as fuel line operator and from the immediate vicinity of fuel for one month.  A February 1955 service clinical record indicated that the Veteran had bilateral tenderness over the kidneys and findings of acute nephritis, n.e.c., probably due to inhalation of jet fuel.  A March 1955 repeat urinalysis was negative. 

In a June 1955 service clinical record, the Veteran was noted to have a past history of gross hematuria a year before frequency.  He reported occasional bouts of urinary frequency and lately he had some terminal burning but not history of passage of stones.  In August 1955, the Veteran complained of general malaise and was noted to have slightly elevated WBC (white blood cell count) with liver function shown within normal limits.  The Veteran was noted to have a history of toxic nephritis.  In December 1956, renal cells were seen in urine and the Veteran had pain in the left kidney.

Here, the Board is again cognizant that service treatment and service personnel records documented in-service treatment for acute nephritis due to probable inhalation of jet fuel and exposure to jet fuel in his duty assignment as an Aircraft Mechanic.  However, the Board has determined that the evidence of record does not support the Veteran's contention that the Veteran was exposed to herbicides in service.  In addition, the claimed kidney disorders are also not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).

Post-service VA treatment records first showed findings of a kidney disorder years after the Veteran's separation from active service in 1959.  Evidence of record dated from 1981 to 2015 detailed findings of kidney disorders.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that nephritis was not shown to manifest to a compensable degree within one year of service discharge.  

An August 1981 VA hospitalization report showed findings of showed white blood cells, red blood cells, and a few bacteria on urinalysis.  A November 2002 VA abdomen X-ray report, the Veteran was noted to complain of flank pain and left groin pain and have a very small calculus in the left distal ureter.  In February 2003 and July 2004, the Veteran was noted to have a simple cyst in the lower pole of the right kidney.  A June 2003 VA treatment record listed an assessment of hematuria.  An August 2004 treatment note indicated that the Veteran had a history of pyelonephritis as well as nodules of the right kidney.  

In June 2005, the Veteran was found to have a punctate nonobstructive right renal stone and right lower pole renal cyst.  A February 2006 CT report of the abdomen revealed a simple cyst of the lower pole of the right kidney.  A July 2006 CT report revealed renal cysts.  In July 2007, the Veteran reported that he passed blood since he was sprayed with Agent Orange.  Additional VA treatment records dated through June 2015 showed findings of elevated urine microalbumin, which were noted to be results used to identify early kidney damage from diabetes mellitus. 

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed kidney disorders and his active military service, to include asserted herbicide, toxin, and jet fuel exposure.  

In a September 2007 VA medical examination report, the Veteran asserted that he was exposed to some type of chemical that was dropped from an airplane while he was in service.  He reported that after exposure, he developed pain and tenderness over his kidney areas and he was passing some blood.  He indicated that he was seen in sick call and diagnosed as having nephritis NEC probably due to inhalation of jet fuel.  He commented that he has had numerous genitourinary problems including nonobstructive stones and benign prostatic hypertrophy.  Laboratory findings revealed normal BUN, creatinine, and microalbuminuria and urinalysis revealed small hematuria.  Physical examination did not show any positive physical indications of nephritis.  The examiner listed a diagnosis of previous acute nephritis, resolved.  However, he did not provide an opinion regarding whether any of the Veteran's identified potential kidney disorders, other than nephritis, were related his active service.

In a May 2013 VA medical examination report, the Veteran was noted to not be diagnosed and to never have been diagnosed with a kidney disorder.  The Veteran was noted to have diabetes mellitus, type II, since 2006.  Laboratory findings related to kidney function were reported to be normal.  While the examiner acknowledged that there was a diagnosis of microalbuminuria in a 2012 private treatment record, he highlighted that there were no associated labs supporting those findings.  The examiner did not discuss the Veteran's other kidney findings, including renal cysts.

In a February 2015 VA Diabetes Mellitus DBQ report, the examiner noted that complications of diabetes mellitus included renal dysfunction.  In a February 2015 VA Kidney Conditions (Nephrology) DBQ report, the examiner listed diagnoses of renal cysts since 2003 and renal insufficiency since 2015.  The Veteran reported a history of nephritis in service.  The examiner acknowledged that service treatment records noted it was possibly secondary to jet fuel.  The examiner also recognized that the record contained findings of simple cysts of right kidney in 2003, stone in 2005, and renal cysts as well as diabetes mellitus in 2006.  It was noted that there was an onset of some renal insufficiency with elevated microalbuminuria in 2015.  On physical examination, the examiner indicated that the Veteran had renal dysfunction, specifically persistent proteinuria (albuminuria).

After reviewing the record and examining the Veteran, the examiner opined that the claimed kidney condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In the cited rationale, the examiner acknowledged that the Veteran was treated for nephritis in service in 1955 that resolved.  The examiner highlighted that additional service treatment records showed normal kidney function with some episodic microscopic protein in urine found at later date interspersed with dates in which the Veteran had
normal urinalysis and no protein found.  Consequently, the examiner concluded that there was not a chronic renal condition in service.  Following the Veteran's onset of diabetes mellitus in 2006, the examiner commented that the Veteran developed microalbuminuria in 2015 with microscopic protein indicative of some renal insufficiency secondary as likely as not to his diabetes.  The examiner opined that the Veteran's current kidney condition, renal insufficiency, was related to his diabetes.  Citing to a medical research article, the examiner further concluded that the Veteran's additional kidney condition, simple cysts (as noted in medical records), were common and could not be associated to an exposure event in service, to include inhalation of jet fuel without heavy speculation.  Additionally, the examiner highlighted that the Veteran's history of a right renal calculi was as likely as not related to calcium or other crystal formation and again, a more common renal condition among the general population.  The examiner indicated that any association with renal calculi being secondary to any exposure event in service, including inhalation of jet fuel, would be highly speculative and without supportive medical evidence.

Based on the foregoing discussion, there is no basis upon which to conclude that any of the Veteran's claimed kidney disorders were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

V.  Additional Considerations for All Service Connection Claims

In support of his claims, the Veteran submitted internet research materials concerning the herbicide exposure and Agent Orange testing carried out at Eglin AFB.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only evidence of record which relates the Veteran's claimed cervical spine, diabetes mellitus, and kidney disorders to his active military service are his own statements and hearing testimony.  His statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the Veteran's statements that his claimed cervical spine, diabetes mellitus, and kidney disorders were incurred as a result of injuries or events during service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's cervical spine, diabetes mellitus, and kidney disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the February 2015 VA examiner considered the statements of the Veteran when providing the aforementioned medical opinions.

The criteria to award entitlement to service connection for a cervical spine disorder, diabetes mellitus, type II, and a kidney disorder have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a cervical spine disorder, diabetes mellitus, type II, and a kidney disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, toxins, and jet fuel, is denied.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a kidney disorder is granted, to that extent only.

Entitlement to service connection for a kidney disorder, to include as due to exposure to Agent Orange, toxins, and jet fuel, is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for liver, hypertension, autoimmune, and skin disorders is warranted.

As an initial matter, the Board notes that the Veteran's claim for entitlement to service connection for Old Goldman's disease has been recharacterized as entitlement to service connection for an autoimmune disorder, claimed as Wegener's Granulomatosis.  Due to the Board's recharacterization of the issue on appeal to actually address the matter for which the Veteran seeks compensation benefits and the AOJ's narrow adjudication of the claim in the June 2013 rating decision, January 2015 statement of the case, and June 2015 supplemental statement of the case, the Board remands this matter to the AOJ to adjudicate the claim on the merits in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (stating that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).

During his February 2016 Board hearing, the Veteran asserted that he developed an autoimmune disorder, Wegener's Granulomatosis, after being exposed to jet fuel as well as Agent Orange during active service.  Service treatment records reflected treatment for acute nephritis, n.e.c., probably due to inhalation of jet fuel.  Post-service treatment records dated from 1991 to 2007 showed treatment for granulomatous disease.  An August 1991 VA chest X-ray report revealed findings of old granulomatous disease.  A small nodular density at the left apex was noted to be an old calcified granuloma.  A January 1994 VA chest X-ray revealed no significant abnormalities.  However, the Veteran was noted to have calcified granulomatous disease.  A March 2001 VA chest X-ray showed calcified left apical nodule consistent with granulomatous scar.  An August 2002 VA chest X-ray revealed evidence of prior granulomatous lung disease with calcified granulomata seen bilaterally.  A February 2005 VA chest X-ray report noted evidence of old granulomatous infection.  A private May 2007 private chest CT report showed evidence of prior granulomatous exposure.  

The Veteran has also contended that he developed a liver disorder after being exposed to jet fuel as well as ionizing radiation during active service.  The Veteran indicated that he had worn a dosimeter during service.  Post-service private treatment records dated in July 2004 and May 2007 revealed findings of hepatic cysts and multiple other small indeterminate mate hypodense hepatic lesions that were most likely cysts.  

The Board is also cognizant that the claimed liver disorder is not one of the diseases that are associated with exposure to radiation under 38 C.F.R §§ 3.309, 3.111. However, service connection for a liver disorder may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, on remand, further development on this matter is warranted in order to verify the Veteran's asserted exposure to ionizing radiation during active service

Regarding the claimed skin disorder, identified by the Veteran as burned arms, post-service private treatment records detailed findings of multiple nevi and seborrheic keratoses in 2005.  The Veteran has asserted that his claimed skin disorder began after he was sprayed with chemicals, including Agent Orange, while stationed at Eglin AFB in Florida during active service.  Service personnel records showed that the Veteran was on TDY at Eglin AFB in October 1954.  His service duty assignments were shown to include Aircraft Mechanic and Crew Chief.  While service treatment records documented exposure to jet fuel, evidence of record does not demonstrate that the Veteran was exposed to Agent Orange during active service on TDY at Eglin AFB in October 1954.

In written statements of record and during the October 2010 Board Central Office hearing, the Veteran has asserted that he developed hypertension as a result of exposure to herbicides, toxins, and jet fuel during active service.  The Board again notes that service treatment and service personnel records documented in-service treatment for acute nephritis due to probable inhalation of jet fuel.  However, the Board has determined that the evidence of record does not support the Veteran's contention that he was exposed to herbicides in service.  The Board is also cognizant that hypertension is not one of the diseases that are presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2015).  However, service connection for hypertension may still be established with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a May 2013 VA medical examination report, the examiner listed a diagnosis of hypertension that onset in 2012.  In a February 2015 VA Hypertension Disability Benefits Questionnaire, the examiner listed a diagnosis of hypertension.  The Veteran reported that he had longstanding hypertension since the early 1990s. The examiner indicated that review of blood pressure readings since onset of diabetes mellitus type II revealed consistent readings of systolic pressure in the 130s and diastolic pressure over 70s - 80s without trending upward.  After reviewing the record and examining the Veteran, the February 2015 VA examiner noted that the Veteran had longstanding hypertension from the early 1990s per his own report and consistent blood pressure readings for the past eight years without trending upward.  Consequently, the examiner opined that the Veteran's hypertension had not been permanently aggravated.  It was noted that the Veteran's hypertension preceded his diabetes and did not cause his hypertension.  The examiner further indicated that the Veteran's renal insufficiency was preceded by his hypertension as well.  

The Board has determined that the February 2015 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the February 2015 VA examiner provided a well-reasoned and lengthy rationale for the opinion that there was no correlation between the Veteran's hypertension and his diagnosed diabetes mellitus and renal insufficiency, the examiner did not discuss and was not requested to provide an opinion as to whether hypertension was causally related to active service, to include asserted in-service herbicide and documented jet fuel exposure.

Based on the foregoing, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed liver, hypertension, autoimmune, and skin disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed liver, hypertension, autoimmune, and skin disorders from the Mountain Home VA Medical Center (VAMC) in Johnson City, Tennessee.  As evidence of record only includes treatment records dated up to June 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, during his February 2016 Board Central Office hearing, the Veteran asserted that he was receiving private treatment for his claimed liver disorder from Dr. B. and Dr. R. at Cumberland Gap Medical.  Review of the claims file further showed that the Veteran discussed receiving private treatment at InterFaith Clinic for high blood pressure.  All identified private treatment records should be obtained and associated with the record.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private treatment records for his claimed liver disorder from Dr. B. and Dr. R. at Cumberland Gap Medical and for his claimed hypertension at InterFaith Clinic.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed liver disorder.

2.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed liver, hypertension, autoimmune, and skin disorders from Mountain Home VAMC for the time period from June 2015 to the present and associate them with the record.

3.  The RO must then ensure that all necessary development of the Veteran's claim for entitlement to service connection for a liver disorder based on ionizing radiation exposure under 38 C.F.R §§ 3.309, 3.111 has been undertaken.

4.  Thereafter, the Veteran must be afforded a VA medical opinion from an appropriate physician, preferably with a specialty in cardiology, to clarify the etiology of the Veteran's claimed hypertension.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed. 

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the currently diagnosed hypertension is at least as likely as not (50 percent probability or greater) casually related to the Veteran's active service, to include as due to jet fuel inhalation/exposure or asserted herbicide exposure.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Thereafter, the Veteran should be afforded an appropriate VA medical examination(s) to clarify the nature and etiology of his claimed liver, autoimmune, and skin disorders.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed liver, autoimmune, and/or skin disorder was causally related to active military service, to include as due to jet fuel inhalation/exposure, any verified exposure to ionizing radiation (for the claimed skin disorder), or asserted herbicide exposure.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

6.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


